Citation Nr: 0028348	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  97-31 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
gunshot wound to the chest, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION


The veteran served on active duty from January 1946 to 
December 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

In his October 1997 substantive appeal, the veteran stated 
that the pain that he is experiencing was causing a secondary 
anxiety and depression.  The Board construes this to be an 
informal claim of entitlement to secondary service connection 
for a psychiatric disability, and the matter is referred to 
the RO for consideration.  


REMAND

The service medical records show that the veteran received a 
wound from a 30-caliber rifle which penetrated the posterior 
region of the thorax at approximately the level of the 6th 
rib.  It was noted that a foreign body was retained in the 
left region of the diaphragm.  Service connection was granted 
in 1949 for gunshot wound residuals and the veteran was 
assigned a 20 percent evaluation.  In July 1949, on VA 
examination, it was noted that the veteran complained of 
aching in the posterior left chest and that X-rays showed no 
damage to the chest structures.  On diagnosis, it was found 
that the wound scar was healed, uncomplicated and without 
disturbance of function as well as without any involvement of 
any muscle groups.  X-rays showed a foreign metallic body in 
the lower anterior chest wall, uncomplicated.  The examiner 
also found that the veteran had history of a through and 
through wound of the left chest cavity, no X-ray or clinical 
residual evidence of on examination.  

On VA orthopedic examination in February 1992, the veteran 
complained of increasing pain on the right side of his upper 
trunk.  The examiner noted a dime-sized scar on the left back 
near the 10th rib.  The entire left side of the veteran's 
upper trunk was reported to be exquisitely sensitive and 
painfully sensitive to very light touch.  The diagnosis was, 
status post bullet wound to the left chest with foreign 
metallic body present in either the lower anterior chest wall 
or upper quadrant of the abdomen.  On VA neurological 
examination that same month, it was reported that pinprick 
was diminished in the margins of the scar in the left 
posterior chest.  It was stated that the veteran clearly 
showed a functional description of paresthesia.  The 
diagnosis was, no neurological impairment found.  

The veteran underwent a VA examination in June 1995.  The 
veteran complained of an inability to sleep on his chest or 
back due to pain from the bullet.  The veteran reported that 
he could perform the functions of activities of daily living, 
could walk a half-block, and then had to stop to steady 
himself, and reported that his breathing when walking was 
alright. Examination of the thorax showed normal curvature, 
symmetric right and left.  The muscles at the thorax were 
intact, and there was no atrophy, herniation or adhesions.  A 
one-half inch by 0.2 inch scar of the posterior thorax was 
noted on the left.  Touching the skin of the upper body 
caused flinching.  The diagnosis was, status post gunshot 
wound left thorax with residual foreign body; normal muscles; 
and scar.  

The veteran was examined by VA in August 1995.  He complained 
of pain on movement of the thoracic and lumbosacral spine for 
the past 10 years.  He stated that he could not sleep on his 
left side or on his back and that he is awakened by sharp 
pains in the left side.  He reported being unable to sit with 
his back against the chair and must lean to his right side.  
On examination, it was noted that the lungs were clear to 
auscultation and that there was a 1 cm. scar on the left 
posterior back with no pain on palpation, no ulceration, and 
no swelling noted.  X-rays were noted to show no evidence of 
fracture or of bony destruction.  Muscle strength of the left 
of 4/5 and of 5/5 on the right.  There was no asymmetry of 
the back.  Flexion of the spine was to 45 degrees and there 
was 15 degrees of rotation bilaterally, with lateral bending 
to 20 degrees bilaterally.  The diagnosis was, lumbar spine 
spondylosis.  

On VA pulmonary function testing in October 1995, the veteran 
had an FVE 1 value of 59 % of predicted, and a DLCO of 81 
percent.  On a VA stress test in November 1995, the veteran 
achieved a maximum predicted heart rate of 85% 

In July 1996, on VA examination, the veteran complained of 
discomfort in the left chest that was getting worse.  He 
stated that he could not sleep on the left side due to pain 
and that he had trouble standing to put on his pants.   It 
was noted that X-rays of the thoracic spine in June 1995 
showed degenerative arthritis , T-9 to T-12, and films of the 
lumbar spine in 1993 showed degenerative changes.  It was 
reported that the cardiac stress was reviewed with another 
physician and that it was determined that the diaphragmatic 
attenuation was a normal variant.  On examination, it was 
stated that the veteran walked with a cane.  It was stated 
that the veteran had a 3/4 inch by 0.1 inch scar which was 
tender to superficial touch over and around the scar.  There 
was flinching with pain.  It was stated that there was no 
muscle loss, no induration of muscles, no muscle hernias and 
symmetric tone.  The examiner noted that there was no 
scoliosis and that the veteran had tenderness in the 
musculature of the spine in the left of the thoracic spine 
near the wound entry sight.  

Flexion at the waist was noted to be to 75 degrees; 
hyperextension was to 30 degrees; rotation was to 45 degrees 
on the left and to 40 degrees on the right with a complaint 
of pain.  Lateral bending was to 35 degrees on the left and 
to 30 degree on the right with a complaint of pain.  The 
examiner stated that the veteran had muscle strain.  Muscle 
strength was 5/5 in the right upper extremity and 4/5 in the 
left upper extremity; and hand grip was 4/5 on the left and 
on the right.  Sensation to pinprick was reported to be 
decreased on the left upper extremity, arm, hand and fingers 
as well as in the lower extremities, feet and toes, all on 
the left.  

The examiner assessed that the veteran had a bullet in the 
upper left quadrant of the abdomen, that the veteran had 
muscle strain near the wound entry site; that he had 
hyperesthesias of muscles on or near the entry site; and that 
he had hyperesthesias of muscles on or near the left lower 
extremity that was not secondary to the gunshot wound. 

The examiner reported that the claims file had been reviewed.  
The final diagnoses were: Muscle strain with hyperesthesia, 
left posterior and lateral chest, symptomatic; gunshot wound 
entry posterior thorax lodged left upper quadrant of the 
abdomen; neuropathy left upper and left lower extremity 
(unknown etiology): and degenerative changes thoracic and 
lumbar spine.  

The veteran was examined by VA in June 1997, and he 
complained of pain.  It was noted that he took Tylenol #3 
four times a day for pain, as well as other medication.  It 
was noted that the veteran was very guarded of his left side.  
On palpation of the area, and touching the entrance wound, 
the veteran jumped and indicated that it was painful to touch 
that part of his skin. The examiner noted extreme tenderness 
on examination.  The examiner stated that the problem was one 
of hypersensitivity or a neuropathy from the wound affecting 
the pleural nerves.  It was noted that his stress test was 
normal.  The diagnosis was, hypersensitivity neuropathy, left 
side of chest, with moderate to severe symptoms secondary to 
gunshot wound.  A June 1997 VA PFT noted a poorly 
reproducible effort, unable to read properly.  

The veteran was examined by VA in November 1998.  He reported 
that he had pain and tenderness in his left side and was 
unable to move that side or to sleep on that side due to 
pain.  The veteran stated that he could not walk without 
becoming out of breath, that he has frequent colds, and that 
the has to take naps during the day due to the pain.  The 
veteran reported that he never smoked in his life.  On 
examination, his lungs were clear to anterior, posterior, 
with slight crackles in the left base.  There were no wheezes 
or rhonchi.  The heart had a regular rate and rhythm.  The 
left breast was extremely tender to touch and the veteran 
exhibited signs of discomfort on examination.  Examination of 
the posterior chest showed a scar about the 10th rib area 
that was well-healed, nontender, and measured approximately 2 
cm where the bullet entered.  PFT conducted in conjunction 
with the examination showed an FEV-1 of 30 percent of 
predicted, and FEV1/FVC of 48 percent.  The DLCO was not 
obtained since the veteran was unable to perform the test. 
The examiner noted that the PFT showed obstructive lung 
disease.  The diagnosis was COPD more likely than not due to 
the occupation of bricklayer related to inhalation of dust 
particles than to the bullet wound when he was in the 
military.  

Diagnostic Code 5321 concerns injuries to Muscle Group XXI, 
muscles of respiration (thoracic muscle group).  It provides 
a 20 percent rating for moderately severe or severe injuries.  
This is the maximum rating for this diagnostic code under the 
old and the new rating criteria. 38 C.F.R. Part 4, Diagnostic 
Code 5321.

During the pendency of the case, the laws and regulations 
concerning muscle injuries have also changed.  Changes to the 
regulations for evaluating muscle injuries were effective in 
July 1997 and after being reviewed and compared with the 
previous criteria are found to offer no substantive benefit. 
62 Fed. Reg. 30235 (June 3, 1997).  The revised regulations, 
as finally issued, were consistent with VA's intention, as 
expressed in the published proposal to amend, to condense and 
clarify the regulations rather than substantively amend them. 
See, 62 Fed. Reg. 30235 (June 3, 1997) and 58 Fed. Reg. 33235 
(June 16, 1993). Therefore, viewed together, the newly 
published criteria offer no substantive revision and are seen 
as no more or less favorable to the appellant than the rating 
provisions previously in effect.    Karnas v. Derwinski, 1 
Vet. App. 308, 311 (1991).  

By regulatory amendment effective October 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating diseases of the respiratory system, as set forth 
in 38 C.F.R. § 4.97. See 61 Fed. Reg. 46720-46731 (1996).  
Prior to October 7, 1996, pleural cavity injuries such as 
gunshot wounds were rated under Diagnostic Code 6818.  A 20 
percent rating was warranted for a moderate injury, with 
bullet or missile retained in lung, with pain or discomfort 
on exertion; or with scattered rales or some limitation of 
excursion of diaphragm or of lower chest expansion.  A 40 
percent rating was warranted for a moderately-severe injury 
with pain in chest and dyspnea on moderate exertion (exercise 
tolerance test), adhesions of diaphragm, with excursions 
restricted, moderate myocardial deficiency, and one or more 
of the following: thickened pleura, restricted expansion of 
lower chest, compensating contralateral emphysema, deformity 
of chest, scoliosis, hemoptysis at intervals.  A 60 percent 
rating was warranted for a severe injury, with tachycardia, 
dyspnea or cyanosis on slight exertion, adhesions of 
diaphragm or pericardium with marked restriction of 
excursion, or poor response to exercise.  A 100 percent 
rating was warranted when residuals were totally 
incapacitating. 38 C.F.R. § 4.97, Diagnostic Code 6818.  

A note associated with that diagnostic code indicates that 
disability persists in penetrating chest wounds, with or 
without retained missile, in proportion to interference with 
respiration and circulation, which may become apparent after 
slight exertion or only under extra stress.  Records of 
examination both before and after exertion, controlled with 
fluoroscopic and proper blood pressure determination, are 
essential for proper evaluation of disability. Exercise 
tolerance tests should have regard to both dyspnea on 
exertion and to continued acceleration of pulse rate beyond 
physiological limits.  Id.

The new criteria deleted Diagnostic Code 6818, which were the 
criteria for evaluating pleural cavity injury.  The term 
"pleural cavity injury" was reclassified as "traumatic chest 
wall defect, pneumothorax, hernia, etc." and assigned 
Diagnostic Code number 6843.  Pleural cavity injuries and 
other disorders under Diagnostic Codes 6840 through 6845 are 
now evaluated under a general rating formula for restrictive 
lung disease.

Under the new rating criteria, which were effective from 
October 7, 1996, restrictive lung disease is primarily rated 
according to the degree of impairment on pulmonary function 
tests.  A 10 percent rating is warranted where pulmonary 
function testing reveal that FEV-1 is 71 to 80 percent 
predicted; FEV-1/FVC is 71 to 80 percent; or where DLCO (SB) 
is 66 to 80 percent predicted. A 30 percent rating is 
warranted where pulmonary function testing reveal that FEV-1 
is 56 to 70 percent predicted; FEV-1/FVC is 56 to 70 percent; 
or where DLCO (SB) is 56 to 65 percent predicted. A 60 
percent rating is warranted where pulmonary function testing 
reveal that FEV-1 is 40 to 55 percent predicted; FEV-1/FVC is 
40 to 55 percent; or where DLCO (SB) is 56 to 65 percent 
predicted. 38 C.F.R. § 4.97, Diagnostic Code 6843 (1999).

A 100 percent rating is warranted where pulmonary function 
testing reveal that FEV-1 is less than 40 percent predicted; 
FEV-1/FVC is less than 40 percent; where DLCO (SB) is 40 
percent predicted; where maximum exercise capacity is less 
than 15ml/kg/min oxygen consumption; where there is cor 
pulmonale (right heart failure); where there is right 
ventricular hypertrophy; where there is pulmonary 
hypertension; (shown by echo or cardiac catheterization); 
where there are episodes of acute respiratory failure; or 
where outpatient oxygen therapy is required. Id.

A note associated with Diagnostic Code 6845 states that 
gunshot wounds of the pleural cavity with bullet or missile 
retained in the lung, pain or discomfort on exertion, or with 
scattered rales or some limitation of excursion of the 
diaphragm or of lower chest expansion shall be rated at least 
20 percent disabling.

These provisions also provide that disabling injuries of 
shoulder girdle muscles (Muscle Groups I to IV) shall be 
separately rated and combined with ratings for respiratory 
involvement.  Involvement of Muscle Group XXI (DC 5321), 
however, will not be separately rated. 38 C.F.R. § 4.97, 
Diagnostic Code 6843 (1999).

Where the law and regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional authority to the contrary. See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  

Under 38 C.F.R. § 4.56, concerning factors to be considered 
in evaluating residuals of healed wounds involving muscle 
groups, in effect prior to July 1997, the type of injury 
envisioned by the regulations as causing "slight" 
(insignificant) disability of muscles was a simple wound of 
muscle without debridement, infection or effects of 
laceration. The history and complaint includes service 
department records of a wound of slight severity or 
relatively brief treatment and return to duty; healing with 
good functional results; and no consistent complaint of 
cardinal symptoms of muscle injury or painful residuals. 
Cardinal or principal symptoms include weakness, undue 
fatigue-pain, and uncertainty or incoordination of movement. 
Objective findings of slight disability included minimum 
scar; slight, if any, evidence of fascial defect or of 
atrophy or of impaired tonus; no significant impairment of 
function and no retained metallic fragments. 38 C.F.R. §§ 
4.50, 4.56(a) (1996).

As revised effective in July 3, 1997, the type of injury 
envisioned by the regulations as causing "slight" 
(insignificant) disability of muscles is a simple wound of 
muscle without debridement or infection. The history and 
complaint includes service department record of a superficial 
wound with brief treatment and return to duty; healing with 
good functional results; and no cardinal signs or symptoms of 
loss of power, weakness, undue fatigue-pain, and uncertainty 
or incoordination of movement. Objective findings of slight 
disability include minimum scar; no evidence of fascial 
defect or of atrophy or of impaired tonus; no impairment of 
function and no retained metallic fragments in muscle tissue. 
38 C.F.R. §§ 4.50, 4.56 (1999).

Under the old regulation, disabilities classified as causing 
"moderate" disability of muscles included a through and 
through or deep penetrating wound of relatively short track 
by a single bullet or small shell or shrapnel fragment. 
History and complaint included evidence of hospitalization 
for treatment of the wound, and objective findings included 
signs of moderate loss of deep fasciae or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests. 38 C.F.R § 4.56(b) (1996).

Under the revised regulation, disabilities classified as 
causing "moderate" disability of muscles includes a through 
and through or deep penetrating wound of short track by a 
single bullet or small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection. History and complaint 
includes service department record or in service treatment 
for the wound; and consistent complaints of one or more of 
the cardinal symptoms of loss of power, weakness, undue 
fatigue-pain, and uncertainty or incoordination of movement 
(in particular functions controlled by the injured muscles). 
The objective findings should include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue; some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side. 38 C.F.R. § 4.56 (1999).

Under the old regulation, the type of injury causing 
"moderately severe" disability normally resulted from a 
through-and-through or deep penetrating wound by high 
velocity missile of small size or large missile of low 
velocity. Objective findings would include relatively large 
entrance and (if present) exit scars, situated as to indicate 
the track of missile through important muscle groups. There 
would be indications on palpation of moderate loss of deep 
fasciae, muscle substance, or normal firm resistance of 
muscles compared with sound side. Tests of strength and 
endurance of muscle groups involved (compared with the sound 
side) would give positive evidence of marked or moderately 
severe loss. 38 C.F.R. 4.56, 4.72 (1996).

Under the revised regulation, the type of injury noted by the 
regulation as causing "moderately severe" disability normally 
resulted from a through-and-through or deep penetrating wound 
by high velocity missile of small size or large missile of 
low velocity, with debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular scarring. History 
and complaint includes service department record or other 
evidence of hospitalization for prolonged treatment of the 
wound, and consistent complaint of cardinal symptoms of loss 
of power, weakness, undue fatigue-pain, and uncertainty or 
incoordination of movement and, if present, evidence of 
inability to keep up with work requirements. Objective 
findings would include entrance and (if present) exit scars, 
situated as to indicate the track of missile through one or 
more muscle groups. There would be indications on palpation 
of loss of deep fasciae, muscle substance, or normal firm 
resistance of muscles compared with sound side. Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) would give positive evidence of impairment. 
38 C.F.R. § 4.56 (1999).

As revised effective in July 3, 1997, 38 C.F.R. § 4.56 
provides that an open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of the muscle 
group involved unless, for locations such as in the wrist or 
over the tibia, or the evidence establishes that the muscle 
damage is minimal. A through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury 
for each group of muscles damaged. For VA rating purposes, 
the cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement. 
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe.

The Board notes that the veteran's blood pressure has not 
been documented on VA examination in conjunction with stress 
tests as required under Diagnostic Code 6818, previously in 
effect.  In addition, it is noted that the veteran has had 
FVE readings of 59% of predicted (October 1995), and of 30% 
of predicted (November 1998); he has also had a FEV1/FVC 
reading of 48 percent (November 1998) and a DLCO of 81 
percent (October 1995).  However, on VA examination in 
November 1998, a VA examiner first apparently found that that 
the veteran's COPD was likely due to smoking than to the 
bullet wound.  This was then corrected to likely due to dust 
inhalation than to the bullet wound.  The examiner did not 
provide complete rationale for this finding, and the Board 
notes that while the veteran indicated that he worked in a 
brickyard, he also indicated in the record that he worked in 
other professions.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") has held 
that the duty to assist includes the duty to obtain adequate 
and contemporaneous VA examinations, including examinations 
by specialists when indicated, and to obtain medical records 
to which the veteran has referred or which may be pertinent 
to the issues.  Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill the 
statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his gunshot 
wound disability recently.  With any 
necessary authorization, the RO should 
attempt to obtain and associate with the 
claims folder copies of all pertinent 
treatment reports identified by the 
veteran, which are not currently of 
record.  Once received, these records 
should be associated with the claims 
folder.  

3. The RO should schedule the veteran for 
an examination by a board certified 
neurologist, a board certified pulmonary 
specialist, and a board certified 
orthopedic specialist, if available, to 
evaluate the veteran's service-connected 
disability.  The veteran should be 
evaluated by examiners who have not 
previously examined him.  Each examiner 
must be provided with a copy of this 
remand, the veteran's claims file, and 
the previous and current rating criteria 
to review in conjunction with the 
examination.  The veteran must be 
informed of the potential consequences of 
his failure to appear.  All indicated 
studies should be performed, including 
but not limited to color photographs of 
the wound site.  The examiners should 
document all findings, and differentiate, 
to the extent possible, any 
manifestations referable solely to the 
veteran's service-connected gunshot wound 
disability.  All indicated studies, 
including complete X-rays, should be 
performed.  An opinion as to the effect, 
if any of the wound on the cardio-
pulmonary system must be given, as well 
as the extent of any such wound-related 
residuals.  Pulmonary function tests 
should be conducted in compliance with 
the rating criteria.  Range of motion of 
all appropriate joints must be noted.  
Range of motion should be documented in 
degrees and the examiner should note any 
muscle spasms, painful motion or loss of 
lateral spine motion of the lumbar spine.  
Any scarring should be noted as well as 
any tenderness, ulceration, or adhesion.  
The neurologist should address all 
neurological implications which stem from 
the veteran's wound including evaluation 
of any affect to the pleural nerves.  A 
complete rationale for all opinions and 
conclusions expressed must be given.  

4.  After the examinations have been 
completed, the RO should review the 
examination reports to ensure that they 
comply with the directives of this 
remand, and if any do not, it must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1999); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  Then the RO should take any other 
necessary action, and readjudicate the 
issue on appeal.  The RO must consider 
all potentially applicable codes in 
reference to any gunshot wound residuals, 
when determining the proper rating(s).  





After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



